Citation Nr: 1043549	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  08-15 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.



REPRESENTATION

Appellant represented by:	Blinded Veterans Association




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from June 1962 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran served on active duty from June 1962 to May 1964.  
His service treatment records cover a period from December 1961 
to February 1966.  The Veteran had a period of service in the 
Army Reserve to complete his military obligation as noted on his 
DD 214.

The Veteran's December 1961 pre-induction physical examination 
noted that he had distant vision of 20/40 in the right eye that 
was correctable to 20/30.  He had distant vision of 20/70 in the 
left eye that was correctable to 20/40.  He passed the color 
vision test.  The examination noted that the Veteran had 
defective vision with a PULHES profile of "E-2" assigned for 
the eyes.  

PULHES is the six categories into which a physical profile is 
divided.  "P" stands for physical capacity or stamina"; the "U" 
stands for "upper extremities"; the "L" stands for "lower 
extremities"; the "H" stands for "hearing and ear" the "E" stands 
for "eyes"; and the "S" stands for Psychiatric.  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992).  

The same visual acuity was recorded on the Veteran's induction 
physical of June 1962.  He was again given an E-2 profile for 
defective vision.  

There are no clinical records regarding treatment for eye-related 
complaints.  There is a PULHES profile from September 1963 that 
was given for the Veteran's left lower extremity.  He had 
fractured the distal phalanx of the left great toe.  The profile 
listed a "1" for the eyes.  

The Veteran had a separation physical examination in April 1964.  
He was noted to have distant visual acuity of 20/40 in the right 
eye and 20/50 in the left eye with both correctable to 20/20.  
The Veteran was noted to be partially colorblind and to have 
myopia.  

As noted, the Veteran had service in the Army Reserve.  He 
provided statements regarding his physical health while in the 
Reserve.  One statement is undated and the second is dated in 
July 1965.  In his undated statement the Veteran said there was 
no change in his physical condition subsequent to his last 
examination in April 1964 and that he was not now suffering from 
any defect or deformity not then recorded.  In July 1965 the 
Veteran reported that he considered himself sound and well and 
physically able to perform his military duty.  He said he was 
considered physically qualified for military service at the time 
of his last physical examination, on or about October 1964.  He 
said he had no physical defects or conditions.  

The Veteran had a final military examination in February 1966.  
At this time he had distant vision of 20/70 in the right eye and 
20/100 in the left eye.  There was no indication of correctable 
visual acuity in the report.  The Veteran was listed as having 
uncorrected near vision of J-8 in the right eye and J-10 in the 
left eye.  Defective vision was noted by the examiner.  

The Veteran submitted his claim for service connection in June 
2006.  He included two statements from S. B. Pfahl, M.D.  The 
letterhead that was used listed Dr. Pfahl as retired from the 
practice.  The first statement, dated in February 2006, said that 
the Veteran was first seen in "this" office on February 18, 
1965, by a physician that was now deceased.  He said that 
examination of records from that visit revealed a chief complaint 
of night blindness and retinal changes compatible "with that 
diagnosis."  He said the Veteran had visual acuity of 20/30 in 
each eye.  Dr. Pfahl said that the record review of that visit 
was compatible with the diagnosis of retinitis pigmentosa as 
being present at that visit.

Dr. Pfahl submitted a second statement that was dated in March 
2006.  He said the Veteran was a patient in the office since 
February 1965.  He said the Veteran's symptoms at that time 
appear to have been compatible with the diagnosis of early 
retinitis pigmentosa.  He said that he saw the Veteran in 1967 
and made a diagnosis of retinitis pigmentosa at that time.  Dr. 
Pfahl summarized the Veteran's case as someone who has had poor 
vision and retinal changes compatible with the diagnosis of RP 
since 1962 and was currently diagnosed as legally blind.  

Dr. Pfahl did not include the records that he had reviewed in 
making his statements.  Further, he did not explain the three-
year difference in the Veteran's retinitis pigmentosa as being 
since 1962 where he had previously said it was 1965 in his 
statement of February 2006.

The AOJ requested the records from Dr. Pfahl but received records 
dating only from August 1980 to March 2006.  Those records 
contain a number of insurance forms completed by Dr. Pfahl where 
he reported that the Veteran was diagnosed with RP, and was 
considered totally disabled, as of March 23, 1967.  

The Veteran's claim was denied in January 2007.  His submitted 
his notice of disagreement (NOD) in March 2007.  The Veteran's 
argument was that his RP was manifested within one year following 
his release from active duty.  He relied on the statement from 
Dr. Pfahl regarding the presence of retinitis pigmentosa in 
February 1965 to show the disease was present within one year 
after his separation in May 1964.  

Associated with the claims folder is a deferred rating decision 
(DRD) dated in June 2007.  The DRD noted that the records from 
Dr. Pfahl, and the physician that saw the Veteran in 1965, should 
be requested.  The AOJ wrote to the Veteran to solicit a release 
form in June 2007.  The letter notified the Veteran that the 
records for 1965 to 1967 were to be requested.  The attached VA 
Form 21-4142, Authorization for Release of Information, had been 
completed for the name of the physicians and dates of treatment, 
1965-1967.  The form had highlighted areas for the Veteran to 
complete.

The Veteran did not receive the June 2007 letter.  

A second letter was sent to the Veteran in July 2007.  Another VA 
Form 21-4142 was included but no dates of treatment were listed.  
Treatment records were requested from Dr. Pfahl, using the 
release form, in August 2007 and received that same month.  The 
request letter noted that the Veteran had not specified any dates 
of treatment.  

The records were duplicative of those previously received with an 
additional entry in December 2006.  There were no records dated 
prior to 1980.  It appears that, absent a specific request for 
the 1965-1967 period, the physician's office provided what had 
been previously requested.  Another request for the records for 
1965 to 1967 must be made as Dr. Pafhl's statements clearly imply 
he had access to copies of the records, if not the originals.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).  

Retinitis pigmentosa, though a congenital or hereditary disease, 
can be service connected if it is shown that the disease was 
first manifested during active military service.  See VAOPGCPREC 
67-90.  The mere genetic or familial predisposition to develop 
the symptoms, even if the individual is almost certain to develop 
the condition at sometime in his life, does not constitute having 
the disease.  Only when symptomatology and/or an active disease 
process exist can a claimant be said to have developed the 
disease.  Thus, if a claimant has a congenital or hereditary 
predisposition to retinitis pigmentosa prior to service, but no 
manifestations, and he later manifests the disease during active 
military service, service connection may be granted.  Id.

Although retinitis pigmentosa was not diagnosed during service, 
the Veteran was shown to have a visual impairment when he was 
inducted into service.  The impairment was noted during service 
and may have worsened with a finding of partial color blindness 
on his 1964 separation physical examination.  In light of this 
evidence and post-service evidence that reflects treatment in 
February 1965 for what Dr. Pfahl believes was early retinitis 
pigmentosa, it is unclear whether the Veteran's current retinitis 
pigmentosa disability is related in any way to the visual 
impairment and partial color blindness noted in service.  Under 
these circumstances, an examination and opinion are required.

Accordingly, the case is REMANDED for the following action:

1.  Dr. Pfahl said that he personally 
reviewed the record entry from February 18, 
1965, in his statement of February 1006.  
He also provided extensive details of his 
initial evaluation of the Veteran from 1967 
in his statement of March 2006.  Thus it 
appears that Dr. Pfahl has copies of the 
relevant records, if not the originals.  
The AOJ should contact the Veteran and 
request that he provide an updated release 
for the records related to treatment from 
1965 to 1967.  The AOJ should attempt to 
obtain copies of the pertinent treatment 
records for the above period and associate 
them with the claims folder.  The Veteran 
should also be advised that he could obtain 
the records and submit them.

2.  In his statement of March 2006, Dr. 
Pfahl said that the Veteran's symptoms were 
compatible with a diagnosis of retinitis 
pigmentosa since 1962.  He did not provide 
any basis for this date, especially in 
light of his prior statements of the 
Veteran not being seen until 1965.  He 
should be asked to clarify this statement.  
If he meant 1962, he should be asked to 
provide supporting 
documentation/explanation for this opinion 
and when the diagnosis could be made in 
1962.  

3.  Upon completion of the above-requested 
development, the Veteran should be afforded 
a VA examination with a physician with 
appropriate experience for the issue.  The 
claims folder, and a copy of this remand, 
must be provided to and reviewed by the 
examiner as part of the examination.  

The examiner is requested to provide an 
opinion whether: 1) the Veteran's retinitis 
pigmentosa pre-existed the Veteran's 
service, if so the examiner should cite to 
the evidence of record to support that 
conclusion and state whether he/she 
believes the evidence is clear and 
unmistakable (undebatable) as to show that 
manifestations of the disability pre-
existed service; 2) if the examiner finds 
that the disability manifested itself 
before service, he/she is also asked to 
determine if it can be concluded with clear 
and unmistakable certainty (undebatable) 
that there was an increase in the pre-
existing disability during service; and, if 
so, whether this increase in disability 
represented normal progression of the 
disease process.

If the Veteran did not have manifestations 
of retinitis pigmentosa prior to service, 
the examiner should opine whether it is at 
least as likely as not that the initial 
manifestations of retinitis pigmentosa 
occurred during service.

If the examiner determines that he/she 
cannot provide an opinion on the issue at 
hand without resorting to speculation, the 
examiner should explain the inability to 
provide an opinion, identifying precisely 
what facts could not be determined.  In 
particular, he/she should comment on 
whether an opinion could not be provided 
because the limits of medical knowledge 
have been exhausted or whether additional 
testing or information could be obtained 
that would lead to a conclusive opinion.  
See Jones v. Shinseki, 23 Vet. App. 382, 
389 (2010).  

4.  The AOJ must ensure that the medical 
examination report and opinions comply with 
this remand and the questions presented in 
the request.  If the report is 
insufficient, it must be returned to the 
examiner for necessary corrective action, 
as appropriate.

5.  After completing the requested actions 
and any additional notification and/or 
development deemed warranted, the issue on 
appeal must be re-adjudicated.  If the 
benefit sought on appeal is not granted, 
the Veteran and his representative must be 
furnished an supplemental statement of the 
case and afforded the appropriate time 
period for response.

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the AOJ.  The Veteran has the 
right to submit additional evidence and argument on the matter 
the Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

